DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2423802 (RU ‘802) in view of WO 2011/073921. RU ‘802 discloses an integrated boiler system (SEE Figure 1) including two boilers (cylindrical housing 1 and central cylindrical channel 5), one disposed inside other (SEE Figure 1), each of said 5boilers having a vertical partition (cylinders 10 & 11) disposed therein, a water passage at a top side of the partition (near element 14); and a water passage at a bottom side of the partition (near element 4); a chamber disposed in, or generated by, a gap between the 10boilers (this is being interpreted by the chamber/gap in which the inductor (6) is located); and a heating element (6), disposed in the chamber, for heating the boilers simultaneously by same energy.  The two boilers of RU ‘802 are not separated.  WO 2011/073921 teaches a split system for heating and storing water which consists of a primary boiler (B1) and a secondary boiler (B2) placed inside the primary boiler in which the two boilers can be controlled independently which can contribute to energy saving.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have incorporated the teaching of independent coaxial boilers of WO 2011/073921 into the integrated boiler system of RU ‘802 and arrived at the applicants invention for the purpose of independently heating water which would allow for smaller amounts of water to be used thus improving the energy efficiency of the system.  In re claims 4 & 5, RU ‘802 as modified by WO ‘921, would meet the limitations of the applicants claimed invention since RU ‘802 discloses that the heating element is a winding of inductor which reads on being both a filament and a coil.  In re claim 6, RU ‘802 as modified by WO ‘921, would meet the limitations of the applicants claimed invention since RU ‘802 describes the boilers as being cylindrical. 




Allowable Subject Matter
Claims 2, 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             May 18, 2022